Citation Nr: 0333013	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right knee disorder, 
including as secondary to a service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to September 1973.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Reno, Nevada, that also denied service 
connection for a cardiovascular disorder, to include 
hypertension.  While the veteran submitted a Notice of 
Disagreement with regard to both issues, he withdrew his 
claim for entitlement to service connection for hypertension 
in May 2002.  


REMAND

The veteran claims that his right knee disability is 
secondary to a service-connected post total knee replacement 
left knee disorder.  A statement from an Air Force orthopedic 
surgeon received in September 2001 indicates that "[i]t is 
very possible that the second knee was made worse by having 
the first knee replaced".  The RO has not addressed the 
matter of whether the veteran's right knee disability is 
secondary to his service-connected left knee disorder.  In 
addition, the veteran's service medical records show that in 
March 1955 he was treated for a right knee injury.  A VA 
examination is now indicated to ascertain the likelihood that 
the veteran's right knee disability is related to service or 
to a service-connected left knee disability.  

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran was notified of the VCAA in correspondence dated 
in May 2001.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§  5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in §3.159(b)(1) 
to respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the May 2001 VCAA letter advised the veteran that he 
had 60 days to provide additional information; however, the 
letter further informed him that he had up to one year to 
submit evidence.  As the claim is being remanded anyway, 
clarification of any ambiguity regarding the time limit for 
responding to VCAA notice is advisable.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
complying with all notice requirements 
set forth in the VCAA in accordance with 
the Court and Federal Circuit decisions 
cited above.  The RO should advise him 
specifically of what is needed to 
establish service connection (including 
secondary) for his right knee disability, 
what the evidence now shows, what 
evidence he is to provide, and what 
evidence VA will attempt to obtain.  He 
should also be notified that a year is 
afforded for response to VCAA notice.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the likely etiology of his right knee 
disability.  The veteran's claims folder 
must be reviewed by the examiner.  The 
examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
current right knee disability is related 
to his active service, including the 1955 
knee injury in service, or is proximately 
due to, or aggravated by (and if so, to 
what degree?) his service-connected left 
knee disability.  The examiner should 
explain the rationale for any opinion 
given.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If it remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


